Case 4:17-cv-00594-JED-FHM Document 35 Filed in USDC ND/OK on 10/12/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF OKLAHOMA


  SHERRY SIMPSON                           )
       Plaintiff,                          )       Case No. 17-CV-594-JED-FHM
                                           )
  v.                                       )
                                           )
  COBB-VANTRESS, INC., AND                 )
  SHERRY BURGER,                           )

         Defendants.

                                 NOTICE OF SETTLEMENT

         COMES NOW the above named Plaintiff and hereby gives notice to the Court that

  a settlement has been reached.

         WHEREFORE, Plaintiff respectfully submits the above notice to this Court and the

  parties.

                                   Respectfully submitted,



                                           S/Brendan M. McHugh
                                           Brendan M. McHugh, OBA #18422
                                           P.O. Box 1392
                                           Claremore, OK 74018
                                           (918)608-0111
                                           FAX: (918) 803-4910
                                               Email:Brendan@lawinok.com

                              CERTIFICATE OF DELIVERY

  I certify that on this 12th day of October 2018 I caused a copy of the above document
  to be delivered via the Court’s ECF delivery system to:

                             All Counsel of Record


                                    S/Brendan M. McHugh


                                               1
Case 4:17-cv-00594-JED-FHM Document 35 Filed in USDC ND/OK on 10/12/18 Page 2 of 2




                                        2
